Citation Nr: 0719802	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  00-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected right shoulder degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1978 
to February 2000.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

Right shoulder degenerative joint disease is manifested by 
forward flexion to 90 degrees and to abduction 80 degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for service-connected right shoulder degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 20 percent for service-
connected right shoulder degenerative disease, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a February 
2002 re-adjudication of the veteran's claim, an October 2001 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The June 
2006 supplemental statement of the case and an August 2006 
letter informed the veteran of the assignment of effective 
dates and disability evaluations, and although there was no 
subsequent readjudication, there is no prejudice to the 
veteran by proceeding to the merits of this claim because the 
veteran responded in September 2006 that he had no more 
information or evidence to submit to substantiate his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(holding that there may not be prejudicial error due to VCAA-
defective notice where the veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A May 
2006 VA joints examination was conducted.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a January 2000 rating decision, the RO granted service 
connection for right shoulder degenerative joint disease and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, effective March 1, 2000.  The veteran 
appealed the disability evaluation.  In a February 2002 
rating decision, the RO assigned a 20 percent evaluation 
effective March 1, 2000, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5201.  In a December 2003 rating decision, the RO 
assigned a temporary total evaluation from April 2, 2002 to 
July 1, 2002.  Because 100 percent is the highest possible 
evaluation, the period at issue here is from March 1, 2000 to 
April 1, 2002 and on and after July 1, 2002.

A November 1999 general medical examination was conducted.  
The veteran reported a torn rotator cuff in 1992.  He 
complained of current constant pain that was sharp in nature.  
The pain was 10 out of 10.  He also reported right shoulder 
stiffness and give-way, but denied swelling, redness, heat, 
and locking.  He did not use a brace or sling.  He reported 
decreased strength, but denied grip and grasp problems or 
dropping objects.  Upon examination, there was full range of 
motion without pain.  There was no pain upon palpation of the 
shoulders but there was mild crepitus.  The diagnosis was 
right shoulder degenerative joint disease.  An x-ray showed 
mild to moderate degenerative changes.  In an April 2000 VA 
medical record, the veteran reported right shoulder pain upon 
movement.  The assessment was right shoulder arthritis.  

A November 2000 VA joints examination was conducted.  The 
veteran reported a right shoulder pinched nerve and a history 
of rotator cuff impingement.  The veteran reported that he 
had had some cortisone injections to the right shoulder that 
were somewhat helpful.  He reported a decreased range of 
motion, specific to lifting the arm above the shoulder level, 
which caused severe pain.  The veteran reported right upper 
extremity weakness and pain upon any pulling motion or any 
lifting above the shoulder level.  Upon examination, there 
was very well-defined and well-developed musculature but 
crepitus.  There was also full flexion, abduction, and 
internal and external rotation, all with excruciating pain 
and grimace.  The diagnosis was degenerative joint disease.  

A May 2006 VA joints examination was conducted.  The veteran 
reported that he currently used non-steroid anti-inflammatory 
medications (NSAIDs).  The veteran was right-handed.  There 
were no constitutional symptoms or incapacitating episodes of 
arthritis, and no deformity, instability, effusion, 
inflammation, or episodes of dislocation or subluxation.  The 
veteran reported pain, stiffness, and weakness, and possible 
give-way because the veteran reported that he did not push 
the shoulder too hard.  There were daily or more often 
locking episodes.  There were severe weekly flare-ups that 
lasted 1 to 2 days and limited recreational activity with his 
daughter.  Upon examination, there was flexion to 90 degrees, 
with pain at 80 degrees, abduction to 80 degrees, internal 
rotation to 70 degrees, and external rotation to 45 degrees.  
Repetition caused additional pain, weakness, and fatigue, but 
no additional limitation of motion.  There were no recurrent 
shoulder dislocations and no inflammatory arthritis or joint 
ankylosis.  There was crepitus, tenderness, painful movement, 
weakness, and guarding of movement.  The diagnoses included 
rotator cuff tear, impingement syndrome, and degenerative 
joint disease.  The disability prevented sports and 
recreation, had severe effects on chores and exercise, had 
moderate effects on shopping, bathing, and dressing, had mild 
effects on grooming, and had no effect on traveling, feeding, 
or toileting.

The veteran's right shoulder disability evaluation rated 
under hyphenated Diagnostic Code 5010-5201 indicates that a 
right shoulder disability includes both degenerative joint 
disease and limitation of arm motion.  See 38 C.F.R. § 4.27 
(2006) (noting that the diagnostic code for diseases may 
contain the diagnostic code for the disease followed by a 
hyphen and the diagnostic code for the residual condition on 
which the rating is based); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 (arthritis is rated on limitation of joint 
motion), 5201 (limitation of arm motion).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran reported that he was right-handed and thus his 
right shoulder is considered his major extremity.  See 38 
C.F.R. § 4.69 (2006).  The veteran's current 20 percent 
evaluation contemplates limitation of major arm motion to the 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 
30 percent evaluation is assigned for limitation of major arm 
motion to midway between side and shoulder level (between 45 
and 90 degrees), and a 40 percent rating is assigned for 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
determining whether the veteran had limitation of motion to 
shoulder level, it is necessary to consider forward flexion 
and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 
314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2006).  
Here, the objective medical evidence of record shows full 
forward flexion and abduction in November 1999 and November 
2000.  The evidence showed forward flexion to 90 degrees and 
abduction to 80 degrees in May 2006.  Thus, prior to May 
2006, right arm motion was not limited to 25 or 45 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
According to the May 2006 VA examination, however, although 
forward flexion did not demonstrate limitation of arm motion 
to in between the side and shoulder level, abduction was only 
to 80 degrees, or in between 45 and 90 degrees.  But because 
forward flexion was to 90 degrees, and abduction was almost 
to shoulder level, the findings more closely approximate the 
20 percent criteria.  38 C.F.R. § 4.7 (2006) (noting that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned only 
if the disability picture more nearly approximates the 
criteria for that rating). Accordingly, an initial evaluation 
in excess of 20 percent under Diagnostic Code 5201 is not 
warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the evidence of record does not demonstrate 
ankylosis of the scapulohumeral articulation or other 
impairment of the humerus, clavicle, or scapula.  38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5202, 5203 (2006).  
Accordingly, an increased initial evaluation is not warranted 
under alternative shoulder or arm diagnostic codes.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran reported 
right shoulder pain, stiffness, and weakness, but denied 
deformity, swelling, redness, heat, instability, effusion, 
inflammation, or episodes of dislocation or subluxation.  
Recently, there had been daily episodes of locking.  He did 
not use a brace or sling, but did use NSAIDs.  He reported 
decreased strength and a decreased range of motion, but he 
denied grip and grasp problems.  The veteran reported right 
upper extremity weakness and pain upon pulling motion or any 
lifting above the shoulder level.  There were severe weekly 
flare-ups that lasted 1 to 2 days and limited recreational 
activity with his daughter.  The objective medical evidence 
of record showed crepitus, tenderness, painful movement, 
weakness, and guarding of movement.  Repetition caused 
additional pain, weakness, and fatigue, but pain was not 
shown to limit movement of the right shoulder to a degree not 
already contemplated within the 20 percent rating.  There 
were no recurrent shoulder dislocations, inflammatory 
arthritis, joint ankylosis, or constitutional symptoms or 
incapacitating episodes of arthritis.  There was well-defined 
and developed shoulder musculature.  The examiner opined that 
the right shoulder disability prevented sports and 
recreation, had severe effects on chores and exercise, had 
moderate effects on shopping, bathing, and dressing, had mild 
effects on grooming, and had no effect on traveling, feeding, 
or toileting.  The Board finds that there is no additional 
functional loss not contemplated in the 20 percent rating and 
that an increased evaluation on this basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 20 percent is provided for 
certain manifestations of the service-connected right 
shoulder disorder but the medical evidence reflects that 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required hospitalization and 
marked interference of employment has not been shown due to 
right shoulder degenerative joint disease.  Accordingly, the 
veteran was not prejudiced by the RO's failure to consider or 
document its consideration of this 38 C.F.R. § 3.321(b)(1).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 20 percent for service-
connected right shoulder degenerative joint disease is 
denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


